Case 2:13-cv-06493-AKT
            Brett H. Klein,Document  112 Filed 10/11/18 Page 1 of 1 PageID #: 581
                            Esq., PLLC
            305 Broadway, Suite 600
            New York, New York 10007
   
            T: (212) 335-0132 F: (212) 335-0571
   


                                                         October 11, 2018

  BY ECF

  The Honorable A. Kathleen Tomlinson
  United States Magistrate Judge
  100 Federal Plaza
  Central Islip, New York 11722

          Re:    William Dougherty v. County of Suffolk, et al., 13 CV 6493 (AKT)

  Dear Magistrate Judge Tomlinson:

          I represent the plaintiff in the above-referenced civil rights action. I write to request
  that plaintiff’s time to respond to defendants’ post-trial motion be extended by thirty days,
  from October 12, 2018, to November 12, 2018.

           The reason for this request is that the parties are engaged in ongoing good faith
  settlement discussions and may be able to resolve the case in the coming days. Further I am
  on trial this week and my office had been preparing a second case to be tried which was
  scheduled to begin next week.

         Thank you for your consideration.

                                                         Respectfully,

                                                         s/ Brett Klein

                                                         Brett H. Klein

  cc:    Kyle Wood, Esq.
